      Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MICHAEL J. BANAS

                            Plaintiff,

       -against-
                                                               AMENDED COMPLAINT

CITY OF LACKAWANNA,
POLICE OFFICER NICHOLAS DESANTIS,
POLICE OFFICER JASON SZENTESY,                                 Civ. No.: 1:20-cv-01116
POLICE OFFICER CHUCK JAWORSKI,
POLICE OFFICER AARON BRENNAN,and
POLICE OFFICER(S) JOHN DOE, Individually and as
Employee(s) of the City of Lackawanna and
Lackawanna Police Department,

                            Defendants.


       Plaintiff, MICHAEL J. BANAS, by and through his attorneys, Chiacchia &

Fleming, LLP, Tiffany M. Kopacz, of counsel, as and for his first amended complaint

against the defendants respectfully alleges the following upon direct knowledge and/or

upon information and belief:

                                         THE PARTIES

       1.     That at all times relevant herein, plaintiff, MICHAEL J. BANAS (hereinafter

"BANAS" and/or "plaintiff'), was and continues to be an individual residing in the Village

of Blasdell, County of Erie and State of New York.

       2.     That at all times relevant, the defendant CITY OF LACKAWANNA

(hereinafter "CITY") was and continues to be a municipal corporation duly organized

and maintained pursuant to the laws of the State of New York with principal offices for
      Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 2 of 12




the conduct of its business located in the City of Lackawanna, County of Erie, and State

of New York, and is responsible for the operation and supervision of the City of

Lackawanna Police Department, a governmental agency duly authorized and

maintained by the defendant City of Lackawanna, with the power and authority to

investigate and enforce the laws within City of Lackawanna.

      3.     Upon information and belief and at all relevant times hereinafter

mentioned, and more specifically on July 31, 2019, defendant POLICE OFFICER

NICHOLAS DESANTIS (hereinafter "DESANTIS"), was and continues to be a resident

of the County of Erie, State of New York.

      4.     Upon information and belief and at all relevant times hereinafter

mentioned, and more specifically on July 31, 2019, defendant POLICE OFFICER

JASON SZENTESY (hereinafter "SZENTESY"), was and continues to be a resident of

the County of Erie, State of New York.

      5.     Upon information and belief and at all relevant times hereinafter

mentioned, and more specifically on July 31, 2019, defendant POLICE OFFICER

CHUCK JAWORSKI (hereinafter "JAWORSKI"), was and continues to be a resident of

the County of Erie, State of New York.

      6.     Upon information and belief and at all relevant times hereinafter

mentioned, and more specifically on July 31, 2019, defendant POLICE OFFICER

AARON BRENNAN (hereinafter "BRENNAN"), was and continues to be a resident of

the County of Erie, State of New York.

      7.     Upon information and belief and at all relevant times hereinafter

mentioned, and more specifically on July 31, 2019, defendant POLICE OFFICER(S)
        Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 3 of 12




JOHN DOE was and continues to be a resident of the County of Erie, State of New

York.

        8.    Upon information and belief and at all times hereinafter mentioned, and

more specifically on July 31, 2019, defendants DESANTIS, SZENTESY, JAWORKSI,

BRENNAN and DOE were employed by defendant CITY, vested with the powers and

duties as law enforcement officer(s) for the CITY Police Department.

        9.    Upon information and belief and at all times hereinafter mentioned, and

more specifically on July 31, 2019, defendants DESANTIS, SZENTESY, JAWORKSI,

BRENNAN and DOE were in the course of their employment for the CITY Police

Department and acting under color of law when they encountered plaintiff BANAS and

engaged in the wrongful, negligent, unconstitutional, reckless, improper, tortious and

unlawful conduct set forth herein.

                                  NATURE OF ACTION

        10.   This action arises from the defendants' improper, negligent, reckless,

wrongful, unconstitutional, tortious and unlawful conduct which deprived BANAS of his

constitutional and statutory rights and caused him various physical and emotional

injuries and damages.

                               CONDITION PRECEDENT

        11.   Prior to the commencement of this action, on or about October 23, 2019,

and within 90 days after the claim arose, plaintiff caused a Notice of Claim to be duly

served upon defendant CITY.

        12.   More than thirty (30) days have elapsed since the demand and/or claim

upon which this action is predicated was presented to the CITY, and it has failed,
        Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 4 of 12




neglected and/or refused to pay and/or adjust the claim within the statutory period of

time.

        13.   This action has been timely commenced within one (1) year and ninety

(90) days after the causes of action herein accrued.

                                FACTUAL ALLEGATIONS

        14.   On July 31,2019 at or around 6:00-6:30 p.m., plaintiff BANAS was lawfully

riding his bicycle in a southerly direction on South Park Avenue in the City of

Lackawanna, County of Erie, and State of New York, and had just passed through the

parking lot of Bella Pizzeria when he was, without warning, provocation or justification,

physically assaulted and grabbed from his bicycle and thrown to the ground by CITY

Police Officer(s) DESANTIS, SZENTESY, BRENNAN, JAWORSKI and/or DOE.

        15.   As a result of this physical take-down from his bicycle, BANAS sustained

permanent injuries to his left leg and knee, including a tibial plateau fracture, together

with additional physical and emotional injuries.

        16.   Upon information and belief, defendants DESANTIS, SZENTESY,

BRENNAN, JAWORSKI and/or DOE were acting in their official capacity at the time.

        17.   After plaintiff was physically assaulted, grabbed off of his bicycle and

thrown to the ground causing the aforesaid injuries to his left leg, defendants' aforesaid

Officers arrested BANAS, placed him in handcuffs and forcibly pushed him into a police

vehicle.

        18.   The Officer defendants' initial contact with BANAS, as well as their

subsequent interaction, was not the result of a lawful stop or arrest.
      Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 5 of 12




                        AS AND FOR A FIRST CAUSE OF ACTION
                                 (Excessive Force)

       19.      Plaintiff repeats and rea lieges paragraphs "1" through "18" as if fully set

forth herein.

       20.      Throughout the events recited herein, defendants subjected plaintiff

BANAS to the deprivation of his constitutionally protected rights, privileges, and

immunities to be free from unreasonable and excessive force, assault and battery of his

person and cruel and unusual punishment.

       21.      The laws of the United States and State of New York against assault,

battery, harassment, excessive force, menacing and reckless endangerment prohibit

the actions taken by Officers DESANTIS, SZENTESY, BRENNAN, JAWORSKI and/or

DOE on July 31, 2019 against the plaintiff.

       22.      These acts taken by Officers DESANTIS, SZENTESY, BRENNAN,

JAWORSKI and/or DOE were excessive, unreasonable, unjustifiable, wrongful,

reckless, intentional, willful, malicious, excessive, deliberately indifferent and/or taken in

bad faith with the intent to harm and harass the plaintiff and were unconstitutional.

       23.      These actions by Officers DESANTIS, SZENTESY, BRENNAN,

JAWORSKI and/or DOE subjected plaintiff to a deprivation of rights and privileges

secured to him by the Constitution and laws of the United States, including the Fourth,

Eighth, and Fourteenth Amendments of the United States Constitution, within the

meaning of 42 U.S.C. Section 1983, as well as under Article 1, Section 5 of the New

York State Constitution.
           Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 6 of 12




           24.   Defendants' actions were taken under the color of state law and the

defendants knew or should have known that the conduct complained of herein was

contrary to well-established and incontrovertible constitutional law and principles and

statutory rights.

           25.   As a direct result of the above-described conduct by defendants, plaintiff

BANAS has suffered severe physical injuries, emotional harm and distress, mental

anguish, shock, as well as humiliation, and has incurred health care expenses for same,

and was rendered sick, sore, lame and disabled, suffering loss of enjoyment and quality

of life.

           26.    As a result of the aforementioned wrongful acts or inactions of the

defendants, plaintiff has incurred damages in an amount to be determined after trial

and/or after further analysis of the physical injuries and the costs for treating same.

           27.   This action falls within one or more of the exceptions set forth in CPLR

§1602.

           28.   The amount of damages sought by the plaintiff herein exceeds the

jurisdictional limits of all lower courts, and this action is properly commenced in the

Supreme Court of New York pursuant to CPLR §3017(c).

                       AS AND FOR A SECOND CAUSE OF ACTION
                                      (Assault)

           29.   Plaintiff repeats and rea lieges paragraphs "1" through "18" and "20"

through "28" as if fully set forth herein.

           30.   That on July 31, 2019, plaintiff was lawfully riding his bicycle on South

Park Avenue when defendants DESANTIS, SZENTESY, BRENNAN, JAWORSKI
      Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 7 of 12




and/or DOE, while employed by defendant CITY and acting in their official capacity as

police officers, placed plaintiff BANAS in apprehension of imminent harmful, injurious

and offensive contact.

        31.    That defendants DESANTIS, SZENTESY, BRENNAN, JAWORSKI and/or

DOE, while employed by defendant CITY and acting in their official capacity as police

officers, and having the training, experience and possession of dangerous weapons, did

in fact have such capability to cause the harmful, injurious and offensive bodily contact

to the plaintiff herein.

       32.     That defendants DESANTIS, SZENTESY, BRENNAN, JAWORSKI and/or

DOE, while employed by defendant CITY and acting in their official capacity as police

officers, and having the training, experience and possession of dangerous weapons,

intentionally and deliberately physically assaulted the plaintiff by forcibly grabbing him

off of his bicycle.

       33.     That the conduct by defendants DESANTIS, SZENTESY, BRENNAN,

JAWORSKI and/or DOE, while employed by defendant CITY and acting in their official

capacity as police officers, was without just cause or provocation and plaintiff did not

consent to such conduct.

       34.     That by reason of the foregoing, plaintiff BANAS suffered severe physical

injuries, emotional harm and distress, mental anguish, shock, as well as humiliation,

and has incurred health care expenses for same, and was rendered sick, sore, lame

and disabled, suffering loss of enjoyment and quality of life.

       35.     As a result of the aforementioned wrongful acts of the defendants, plaintiff

has incurred damages in an amount to be determined after trial and/or after further
      Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 8 of 12




analysis of the physical injuries and the costs for treating same.

         36.   This action falls within one or more of the exceptions set forth in CPLR

§1602.

         37.   The amount of damages sought by the plaintiff herein exceeds the

jurisdictional limits of all lower courts, and this action is properly commenced in the

Supreme Court of New York pursuant to CPLR §3017(c).

                       AS AND FOR A THIRD CAUSE OF ACTION
                                     (Battery)

         38.   Plaintiff repeats and rea lieges paragraphs "1" through "18", "20" through

"28" and "30" through "37" as if fully set forth herein.

         39.   That on July 31, 2019, plaintiff was lawfully riding his bicycle on South

Park Avenue when defendants DESANTIS, SZENTESY, BRENNAN, JAWORSKI

and/or DOE, while employed by defendant CITY and acting in their official capacity as

police officers, intentionally made harmful, injurious and offensive physical contact with

plaintiff and grabbed, tackled, pulled and/or threw plaintiff to the ground during their

encounter.

       40.     That defendants DESANTIS, SZENTESY, BRENNAN, JAWORSKI and/or

DOE, while employed by defendant CITY and acting in their official capacity as police

officers, intended to subject the plaintiff to harmful, injurious and offensive bodily

contact.

       41.     That the physical contact perpetrated by defendants DESANTIS,

SZENTESY, BRENNAN, JAWORSKI and/or DOE, while employed by defendant CITY

and acting in their official capacity as police officers, was without just cause or
      Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 9 of 12




provocation and plaintiff did not consent to such conduct.

         42.   That the physical contact and force used by defendants DESANTIS,

SZENTESY, BRENNAN, JAWORSKI and/or DOE was grossly excessive and

unreasonable under the circumstances.

         43.   That by reason of the foregoing, plaintiff BANAS suffered severe and

permanent physical injuries, emotional harm and distress, mental anguish, shock, as

well as humiliation, and has incurred health care expenses for same, and was rendered

sick, sore, lame and disabled, suffering loss of enjoyment and quality of life.

         44.   As a result of the aforementioned wrongful acts of the defendants, plaintiff

has incurred damages in an amount to be determined after trial and/or after further

analysis of the physical injuries and the costs for treating same.

         45.   This action falls within one or more of the exceptions set forth in CPLR

§1602.

         46.   The amount of damages sought by the plaintiff herein exceeds the

jurisdictional limits of all lower courts, and this action is properly commenced in the

Supreme Court of New York pursuant to CPLR §3017(c).


                     AS AND FOR A FOURTH CAUSE OF ACTION
                       (Battery by Public Officer or Authority)


         47.   Plaintiff repeats and realleges paragraphs "1" through "18", "20" through

"28", "30" through "37" and "39" through "46" as if fully set forth herein.

         48.   That on July 31, 2019, plaintiff was lawfully riding his bicycle on South

Park Avenue when defendants DESANTIS, SZENTESY, BRENNAN, JAWORSKI
      Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 10 of 12




and/or DOE, while employed by defendant CITY and acting in their official capacity as

police officers, intentionally made harmful, injurious and offensive physical contact with

plaintiff and grabbed, tackled, pulled and/or threw plaintiff to the ground during their

encounter.

       49.    That defendants intended to subject the plaintiff to harmful, injurious and

offensive bodily contact and did in fact subject the plaintiff to harmful, injurious and

offensive bodily contact.

       50.    That the physical contact perpetrated by defendants DESANTIS,

SZENTESY, BRENNAN, JAWORSKI and/or DOE, while employed by defendant CITY

and acting in their official capacity as police officers, was without just cause or

provocation and plaintiff did not consent to such conduct.

       51.    That the physical contact and force used by defendants DESANTIS,

SZENTESY, BRENNAN, JAWORSKI and/or DOE was grossly excessive and

unreasonable under the circumstances.

       52.    That the seizure, detention and restraint of plaintiff was without cause and

was unjustified.

       53.    That given that defendants DESANTIS, SZENTESY, BRENNAN,

JAWORSKI and/or DOE were acting in their official capacity as City of Lackawanna

police officers and performing duties related thereto, said defendants are additionally

liable for battery and tortious conduct against the plaintiff committed in their

performance of a public duty.

       54.    That by reason of the foregoing, plaintiff BANAS suffered severe and

permanent physical injuries, emotional harm and distress, mental anguish, shock, as
      Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 11 of 12




well as humiliation, and has incurred health care expenses for same, and was rendered

sick, sore, lame and disabled, suffering loss of enjoyment and quality of life.

         55.   As a result of the aforementioned wrongful acts of the defendants, plaintiff

has incurred damages in an amount to be determined after trial and/or after further

analysis of the physical injuries and the costs for treating same.

         56.   This action falls within one or more of the exceptions set forth in CPLR

§1602.

         57.   The amount of damages sought by the plaintiff herein exceeds the

jurisdictional limits of all lower courts, and this action is properly commenced in the

Supreme Court of New York pursuant to CPLR §3017(c).

                          DEMAND FOR PUNITIVE DAMAGES

         58.   The actions of the individual defendants herein were extreme and

outrageous and shock the conscience of a reasonable person and, consequently,

plaintiff seeks an award of punitive damages as appropriate to punish those defendants

for their deliberate indifference and malice towards the plaintiff and his rights as outlined

above.

         59.   Based on the foregoing, plaintiff demands judgment against defendants in

an amount to be determined at trial.

         WHEREFORE, plaintiff BANAS respectfully demands judgment:

               a.     Awarding plaintiff compensatory and special damages against
                      defendants and each of them jointly and severally, in amounts to be
                      determined at trial;

               b.    Awarding plaintiff punitive damages against all individual
                     defendants in amounts to be determined by a properly instructed
                     jury;
    Case 1:20-cv-01116-JLS-MJR Document 21 Filed 01/04/21 Page 12 of 12




           c.       Awarding plaintiff attorney's fees, and the reasonable costs and
                    expenses of this action;

           d.       Awarding plaintiff interest on the aforementioned Judgments; and

           e.       Granting plaintiff such other and further relief as may be just and
                    proper.


Dated:January   ~, 2020
      Hamburg, New York


                                                                 c~
                                                              1
                                                        M._              .
                                                        eHIA & FLEMING, LLP
                                                Attorneys for the Plaintiff
                                                Office and Post Office Address
                                                5113 South Park Avenue
                                                Hamburg, New York 14075
                                                Telephone: (716) 648-3030
